
	

114 HR 4629 IH: Muscogee Nation of Florida Federal Recognition Act
U.S. House of Representatives
2016-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4629
		IN THE HOUSE OF REPRESENTATIVES
		
			February 25, 2016
			Mr. Miller of Florida introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To extend Federal recognition to the Muscogee Nation of Florida.
	
	
 1.Short titleThis Act may be cited as the Muscogee Nation of Florida Federal Recognition Act. 2.FindingsCongress finds that—
 (1)the Muscogee Nation of Florida is composed of lineal descendants of persons who were historically part of the Creek Confederacy, which relocated from Daleville, Alabama, and other areas of southern Alabama to the State of Florida between 1812 and 1887;
 (2)those Creek persons settled in the north Florida panhandle in autonomous communities (referred to in the constitution of the Muscogee Nation as Townships), continuing the lifestyle and traditions practiced by the historic Creek Nation of Alabama and Georgia;
			(3)
 (A)on dissolution of the Creek Confederacy, the ancestors of current members of the Muscogee Nation of Florida relocated and reestablished home sites, traditions, ceremonial centers, tribal government (including through the traditional appointment of tribal leaders), and tribal economy in rural areas of the State of Florida;
 (B)the relocation described in subparagraph (A) did not prevent the Nation from— (i)continuing to exercise the governing powers of the Nation;
 (ii)providing services to members of the Nation; or (iii)enjoying the communal lifestyle of the Nation; and
 (C)some members of the Nation remain on original home sites of their Creek ancestors; (4)members of the Nation—
 (A)participated in the 1814 Treaty of Ft. Jackson and the Apalachicola Treaty of October 11, 1832; and (B)were included in the Abbott-Parsons Creek Census, dated 1832 and 1833;
 (5)members of the Nation have established an ancestral claim to land taken from the Nation by General Andrew Jackson in the aftermath of the War of 1812 pursuant to the 1814 Treaty of Ft. Jackson;
 (6)beginning in 1971, the Secretary of the Interior distributed to members of the Nation in 3 actions per capita payments for land claim settlements;
			(7)
 (A)in 1974, the State of Florida established the Northwest Florida Creek Indian Council to manage issues relating to Creek Indians in northwest Florida; and
 (B)in 1978, the Council held an election for representatives to the tribal government known as the Florida Tribe of Eastern Creek Indians, which is now the Muscogee Nation of Florida; (8)the community of Bruce in Walton County, Florida, has been a governing center for the Nation for more than 150 years;
 (9)in the community of Bruce, the Nation— (A)beginning in the early 1860s, used and maintained the Antioch Cemetery, which remains in use by members of the Nation as of the date of enactment of this Act;
 (B)between 1895 and 1947, maintained a school that was attended by members of the Nation; (C)in 1912, established a church that is recognized by the Methodist Conference as a Native American church; and
 (D)maintained a ceremonial area on Bruce Creek that was attended until the late 1920s; (10)the ceremonial area of the Nation, as in existence on the date of enactment of this Act—
 (A)is located in the community of Blountstown, Florida, one of the reservations referred to in the Apalachicola Treaty of October 11, 1832; and
 (B)is the site of continuing ceremonies, such as Green Corn, and traditional events; (11)local governments have recognized the community of Bruce as the center of tribal government of the Nation; and
 (12)during the 30-year period preceding the date of enactment of this Act, the Nation has received Federal, State, and local grants, and entered into contracts, to provide services and benefits to members of the Nation.
 3.DefinitionsIn this Act: (1)MemberThe term member means—
 (A)an individual who is an enrolled member of the Nation as of the date of enactment of this Act; and (B)an individual who has been placed on the membership rolls of the Nation in accordance with this Act.
 (2)NationThe term Nation means the Muscogee Nation of Florida (formerly known as the Florida Tribe of Eastern Creek Indians). (3)SecretaryThe term Secretary means the Secretary of the Interior.
 (4)Tribal CouncilThe term Tribal Council means the governing body of the Nation. 4.Federal recognition (a)Recognition (1)In generalFederal recognition is extended to the Nation.
 (2)Applicability of lawsAll laws (including regulations) of the United States of general applicability to Indians or nations, Indian tribes, or bands of Indians (including the Act of June 18, 1934 (25 U.S.C. 461 et seq.)) that are not inconsistent with this Act shall be applicable to the Nation and members.
				(b)Federal services and benefits
 (1)In generalOn and after the date of enactment of this Act, the Nation and members shall be eligible for all services and benefits provided by the Federal Government to federally recognized Indian tribes without regard to—
 (A)the existence of a reservation for the Nation; or (B)the location of the residence of any member on or near any Indian reservation.
 (2)Service areaFor the purpose of the delivery of Federal services to members, the service area of the Nation shall be considered to be—
 (A)the community of Bruce in Walton County, Florida; and (B)an area in the State of Florida in which members reside that is bordered—
 (i)on the west by the Escambia River; and (ii)on the east by the St. Marks River.
						5.Constitution and bylaws
 (a)In generalThe constitution and bylaws of the Nation shall be the constitution and bylaws of the Tribal Council dated January 21, 2001 (including amendments), as submitted to the Secretary for approval on recognition.
 (b)New constitution and bylawsOn receipt of a written request of the Tribal Council, the Secretary shall hold a referendum for members for the purpose of adopting a new constitution and bylaws, in accordance with section 16 of the Act of June 18, 1934 (25 U.S.C. 476).
 6.Tribal CouncilThe Tribal Council— (1)shall represent the Nation and members; and
 (2)may— (A)enter into any contract, grant agreement, or other agreement with any Federal department or agency;
 (B)carry out or administer such programs as the Tribal Council determines to be appropriate to carry out the contracts and agreements; and
 (C)designate a successor in interest pursuant to a new constitution or bylaw of the Nation adopted under section 5(b).
 7.Membership rollThe membership roll of the Nation shall be determined in accordance with the membership criteria established by the ordinance of the Nation numbered 04–01–100 and dated February 7, 2004.
 8.Land in trustThe Secretary is authorized to take land in trust on behalf of the Muscogee Nation of Florida pursuant to part 151 of title 25, Code of Federal Regulations.
		
